                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FIRST MERCURY INSURANCE COMPANY,

                     Plaintiff,
v.                                                             CV No. 12-1057 JAP/CG

MRCO, INC., BAC ENTERPRISES, INC.,
BAC-MRCO JOINT VENTURE, and
BILL SATERFIELD,

                     Defendants.


           ORDER GRANTING JOINT MOTION FOR EXTENSION OF TIME
                    TO SUBMIT CLOSING DOCUMENTS

       THIS MATTER is before the Court on the parties’ Joint Motion for Extension of

Time to Submit Closing Documents (the “Motion”), (Doc. 57), filed December 26, 2019.

In the Motion, the parties explain that they have reached a complex settlement

agreement to resolve this lawsuit and other lawsuits. (Doc. 57 at 1). However, the

parties state, “all settlement proceeds may not be received by December 27, 2019,” and

they therefore request an extension of time until January 13, 2020, to submit closing

documents. Id. Having reviewed the Motion, and noting it is jointly filed, the Court finds

the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall submit closing documents no

later than January 13, 2020.

       IT IS SO ORDERED.



                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
